DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 -14, 18-20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
As amended, claim 11 recites “the thermoelectric structures are coupled in parallel between the fourth electrode and the fifth electrode through vias between the first and third metal layers, and each first connecting electrode of respective thermoelectric is the first electrode directly connected to the fourth electrode within each of the thermoelectric structures, and each second connecting electrode of respective thermoelectric structure is the first electrode directly connected to the fifth electrode within each of the thermoelectric structures,  wherein in each of the thermoelectric structures, the number of the first connecting electrode is one, and the number of the second connecting electrode is one, wherein the first connecting electrode of each of the thermoelectric structures is directly connected to the fourth electrode, and the second connecting electrode of each of the thermoelectric structure is directly connected to the fifth electrode” in lines 21-32. Applicant has no support for the limitations in the originally filed disclosure. Applicant does not disclose coupling thermoelectric structures by connecting first and second connecting electrodes (e.g. the first metal layer) to the fourth electrode and the fifth electrode (e.g. the third metal layer) directly at the same time as not directly, or through vias between the first and third metal layers.
Claims 12-14, 16 and 22 are rejected on the same ground as claim 11.  
As amended, claim 18 recites “a plurality of thermoelectric structures coupled in series as a first line, each comprising … a plurality of first materials disposed in the dielectric layer and divided into a plurality of groups, wherein the first materials in each of the groups are coupled in parallel between respective first electrode and respective third electrode, and the first materials between the respective first electrode and the respective third electrode are arranged in rows and 
Claims 19-20 and 23 are rejected on the same ground as claim 18.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, 16, 22 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first electrode" in line 26.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the first material” recited in line 26 is the same or different from “a plurality of first materials” recited in line 9

Claims 2-8, 10 and 24 are rejected on the same ground as claim 1.
As amended, claim 11 recites  “the thermoelectric structures are coupled in parallel between the fourth electrode and the fifth electrode through vias between the first and third metal layers, and each first connecting electrode of respective thermoelectric is the first electrode directly connected to the fourth electrode within each of the thermoelectric structures, and each second connecting electrode of respective thermoelectric structure is the first electrode directly connected to the fifth electrode within each of the thermoelectric structures,  wherein in each of the thermoelectric structures, the number of the first connecting electrode is one, and the number of the second connecting electrode is one, wherein the first connecting electrode of each of the thermoelectric structures is directly connected to the fourth electrode, and the second connecting electrode of each of the thermoelectric structure is directly connected to the fifth electrode” in lines 21-32. The limitations are contradictory as Applicant claims the thermoelectric structures are connected by connecting the first metal layer (or first and second connecting electrodes) and third metal layer (or the fourth and fifth electrodes) directly and not directly (or through vias). Therefore it is unclear what is being claimed. 
Claims 12-14, 16 and 22 are rejected on the same ground as claim 11.
For the purpose of this office action, the limitations are interpreted as connected, regardless directly or not directly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2014/0014154) in view of Toyoda et al. (US 2012/0266930), and further in view of Hiller et al. (US 2004/0238022) and Xu et al. (US 2014/0026934).

a semiconductor substrate (1, fig. 3, [0068]);
a thermoelectric structure (thermoelectric conversion element 2, figs. 1-3) disposed over the semiconductor substrate (1, fig.3, [0068]), and comprising: 
a first electrode layer comprising a plurality of first electrodes (or bottom layer comprising a plurality of rows of bottom electrodes 21, fig. 3, [0029) disposed on the semiconductor substrate (1, fig. 3);
a dielectric layer (or insulating layer 20, [0029]) disposed on the first electrodes (21);
a second electrode layer  comprising a plurality of second electrodes (or top layer comprising a plurality of rows of top electrodes 22, fig. 3) disposed on the dielectric layer (20);
a plurality of first materials (24 or 23, fig. 3, [0029])  disposed in the dielectric layer (20, fig. 3) and coupled between the first electrodes (21) and the second electrodes (22, see fig. 3), wherein the first materials are arranged in columns and rows of an array (see fig. 1);
a first connecting electrode that is one of the first electrodes (or electrodes on the bottom metal layer, see annotated fig. 1 below), and 
a second connecting electrode that is one of another of the first electrodes (or the electrodes on the bottom layer, see annotated figs. 1 and 3 below); 
a first metal layer line formed of a metal layer (or metal wiring 31, figs. 2 and 5) coupled to the first electrode (see figs. 2-3, [0028]);
a second metal line formed of the metal layer (30, see figs. 2 and 5) coupled directly , [0028]); and 
a rectifier element (41, fig. 4); 
wherein the number of the first connecting electrode in the thermoelectric structure is one, and the number of the second connecting electrode in the thermoelectric structure is one (see annotated figs. 1 and 3 below).

    PNG
    media_image1.png
    712
    1213
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    695
    1223
    media_image2.png
    Greyscale

A thermoelectric electric generator provides the electrical energy according to a temperature difference between the first electrode layer and the second electrode layer (see [0005-0007] and [0032] of Hayashi et al.).
Hayashi et al. does not explicitly teach the first electrode layer (21) and the second electrode layer (22) to be metal layers such that the first electrode layer (21) is a first metal layer and the second electrode layer (22) is a second metal layer. However, Hayashi et al. teaches metal is used for the conductive material (see [0028]). It is noted that electrode layers are conductive layers.
It would have been obvious to one skilled in the art at the time of the invention was made to have used metal for the conductive layers of first electrode layer and second electrode layers such that the first electrode layer is the first metal layer and the second electrode layer is the 
Hayashi et al. does not teach the thermoelectric generator comprising a plurality of thermoelectric structures coupled in parallel by having the first metal line and the second metal line formed in the first metal layer and extending along a first direction to connect the first connecting electrode and the second electrode respectively such that the thermoelectric structures are arranged in the same line between the first and second metal lines, the first connecting electrode of each thermoelectric structures is directly connected to the first metal line, and the second connecting electrode of each of the thermoelectric structure is directly connected to the second metal line.
Toyoda et al. discloses electrically coupling a plurality of thermoelectric structures (or module units 106, or rows of thermoelectric materials 101 and 102, fig. 5) in parallel by using a first metal line (or metal line 105 on the right) and a second metal line (or metal line 105 on the left) formed in the first metal layer (or the metal layer of the bottom electrodes 104, see fig. 5)  and extending along a first direction (or vertical direction ) to connect the first connecting electrode (or bottom electrode 104 leading out each thermoelectric structure – or unit 106 – on the right) and the second connecting electrode (or bottom electrode 104 leading out each thermoelectric structure – or unit 106 – on the left) such that the thermoelectric structures (106) are arranged between the same line between a first and second metal lines (see the right and left metal lines 105 in fig. 5), the first connecting electrode (or bottom electrode 104 leading out each thermoelectric structure – or unit 106 – on the right) of each of the thermoelectric structure (106) is directly connected to the first metal line (or metal line 105 on the right) and the second connecting electrode (or bottom electrode 104 leading out each thermoelectric structure – or unit 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using a plurality of the thermoelectric structures of Hayashi et al. over the semiconductor substrate, because such modification would involve nothing more than a mere duplication of parts (or thermoelectric structures). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, it would have been obvious to one skilled in the art at the time the invention was made to have formed the first and second metal lines (31 and 30) in the first metal layer and extending along a first direction and directly connected to the first connecting electrode and the second connecting electrode of each thermoelectric structure to connect/couple the plurality of thermoelectric structures of Hayashi et al. in parallel as taught by Toyoda et al., because Toyoda et al. teaches such connection/coupling the thermoelectric structures in parallel would allow the thermoelectric generator (or thermoelectric conversion module) to continuously generate electric power if part of the thermoelectric structures (or the unit) or part of the connection portion between the thermoelectric structure and the metal lines is fractured, and distortion of the thermoelectric generator can be prevented even if the thermoelectric generator is flexible (see [0095]).
Hayashi et al. teaches using a rectifier element, but does not explicitly teach the rectifier element to be a rectifier bridge.

It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using a rectifier bridge as taught by Hiller et al., because Hayashi et al. explicitly suggests using a rectifier element and Hiller et al. teaches the rectifier bridge to provide a constant voltage polarity with minimal reduction in electrical power.
Hayashi et al. teaches the electric circuit (4, fig. 5) including a rectifier element (41, fig. 5). Modified Hayashi et al. does not explicitly teach the circuit having the rectifier element of rectifier bridge is arranged between the semiconductor substrate and the thermoelectric structures and separated from the thermoelectric structures by the first dielectric layer. 
Xu et al. also teaches integrating thermoelectric structures and a circuit by arranging a circuit (114, fig. 14) between the substrate (112) and thermoelectric structures (including thermoelectric elements/columns 103, 105, and the electrodes/wirings 106-107, fig. 14, [0042-0046]) and the circuit (114) is separated from the thermoelectric structures (103, 105, 106-107) by the first dielectric layer (122, see fig. 14) so that the thermoelectric structures directly supplies power to the circuit-on-chip (see [0066]).
It would have been obvious to one skilled in the art at the time of the invention was made to have arranged the circuit having rectifier element of rectifier bridge of modified Hayashi et al. between the semiconductor substrate (or the supporting substrate) and the thermoelectric structures and separated from the thermoelectric structures by the first dielectric layer so as to directly supply power to the circuit on chip as taught by Xu et al. 

Regarding claim 2, modified Hayashi et al.  discloses a thermoelectric generator as in claim 1 above, wherein Hiller teaches the rectifier bridge to be a diode rectifier bridge (see figs. 6A-6B), or the rectifier bridge comprising four diodes as claimed.

Regarding claim 4, modified Hayashi et al. discloses a thermoelectric generator as in claim 1 above, wherein Hayashi et al. further discloses an energy storage device (42, fig. 4) coupled to the rectifier element (41, fig. 4) and a power management circuit (see electric storage circuit 4, metal film 5, wiring 3a, 3b, 30 and 31 in fig. 2) couple to the energy storage device (42, see figs. 2-4), to apparently provide a supply voltage according to the stored output voltage. 

Regarding claim 5, modified Hayashi et al. discloses a thermoelectric generator as in claim 1 above, wherein Hayashi et al. further discloses a plurality of second materials (23 or 24) disposed in the dielectric layer (20) and coupled between the first electrodes (21) and the second electrodes (22), wherein each of the first materials (24 or 23) is coupled between a first terminal (or bottom end of the first material 24 or 23) of the corresponding first electrode (21) and a first terminal (or top end of the first material 24 or 23) of the corresponding second electrode (22), and each of the second material (23 or 24) is coupled between a second terminal (or bottom end of the second material 23 or 24) of the corresponding first electrode (21) and a second terminal (or the top end of second material 23 or 24) of the corresponding second electrode (22, see fig. 3).


Modified Hayashi et al. does not explicitly teaches n-type and p-type thermoelectric materials are doped with n-type dopant and p-type dopant, respectively, (claim 6); or the first material of n-type being doped with n-type dopant and the second material is a conductive material without a dopant (claim 7); or the first material of a p-type being doped with p-type dopant and the second material is a conductive material without dopant (claim 8).
Hiller et al. discloses that it is known to dope material with dopant to reduce resistant to current flow (see [0039]).
Therefore, it would have been obvious to one skilled in the art at the invention was made to modify the thermoelectric generator of modified Hayashi in claim 5 above by doping the first and second thermoelectric materials with an n-type dopant and p-type dopant to achieve n-type thermoelectric material and p-type thermoelectric material, or doping the first thermoelectric materials with n-type dopant or p-type dopant and maintain the second thermoelectric material undoped, because Hiller et al. teaches doping thermoelectric will reduce resistant to current flow.    

Regarding claim 10, modified Hayashi et al. discloses a thermoelectric generator as in claim 1 above, wherein Hayashi et al. discloses the first material (n-type 24) is a thermoelectric material comprising Bismuth, or Bi2Te3 (see [0029]).

Regarding claim 24, modified Hayashi et al. discloses a thermoelectric generator as in claim 1 above, wherein Toyoda discloses the connecting electrodes (or lead outs at each unit 106) are perpendicular to the first and second metal lines (105, see fig. 5). Hayashi et al. also teaches the lead outs at the top and bottom of the edge of each thermoelectric structure (see fig. 1), therefore when a plurality of thermoelectric structures of Hayashi et al. are connected in parallel in modified Hayashi et al., the second line is adjacent and parallel with the first line where two thermoelectric structures are connected.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Hayashi et al. as applied to claim 1 above, and further in view of Amrutur et al. (US 2014/0126260).
Regarding claim 3, modified Hayashi et al. discloses a thermoelectric generator as in claim 1. 
Modified Hayashi et al. does not disclose a rectifier bridge with two PMOS and two NMOS as claimed.
Amrutur et al. discloses that the equivalence to a diode rectifier bridge is a MOS-based diode equivalent rectifier bridge by replacing the diodes with two PMOS and two NMOS (see [0041]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used a rectifier bridge with 2 PMOS and 2 NMOS as claimed for the rectifier element in the thermoelectric generator of modified Hayashi et la., since it is merely the selection of functionally equivalent rectifier bridge recognized in the art as taught by Amrutur et al. and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Furthermore, such modification would involve nothing more than use of known rectifier bridge International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 11-14, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2014/0014154) in view of Toyoda et al. (US 2012/0266930), Hiller et al. (US 2004/0238022) and Xu et al. (US 2014/0026934), and further in view of Takahashi (US 2009/0126771)
Regarding claims 11, 13 and 16, Hayashi et al. discloses a thermoelectric generator comprising: Hayashi et al. discloses a thermoelectric generator (100) comprising:
a semiconductor substrate (1, fig. 3, [0068]);
a thermoelectric structure (thermoelectric conversion element 2, fig. 3) disposed over the semiconductor substrate (1, fig.3, [0068]), and comprising: 
a first electrode layer comprising a plurality of first electrodes arranged in parallel in a first direction  (or bottom layer comprising a plurality of rows of bottom electrodes 21, fig. 3, [0029) disposed on the semiconductor substrate (1, fig. 3);
a dielectric layer (or insulating layer 20, [0029]) disposed on the first electrodes (21);
a second electrode layer  comprising a plurality of third electrodes arranged in parallel in the first direction (or top layer comprising a plurality of rows of top electrodes 22, fig. 3) disposed on the dielectric layer (20); and
a plurality of first materials (24 or 23, fig. 3, [0029])  disposed in the dielectric layer (20, fig. 3) and coupled between the first electrodes (21) and the second electrodes (22, see fig. 3), wherein the first materials are arranged in columns and rows of an array (see fig. 1) and each of the first material is coupled between a first terminal (e.g. electrical connection) of the individual first electrode and a first terminal (e.g. electrical connection) of the individual third electrode (see figs. 1 and 3);
a plurality of second materials (23 or 24, respectively, fig. 3, [0029]), wherein each of the second material is coupled between a second terminal of first electrode and a second terminal of the individual third electrode (see figs. 1 and 3);
a first connecting electrode that is one of the first electrodes (or electrodes on the bottom metal layer, see annotated fig. 1 below), and 
a second connecting electrode that is one of another of the first electrodes (or the electrodes on the bottom layer, see annotated figs. 1 and 3 below);  
a third metal layer comprising a fourth electrode (or metal wiring 31) and a fifth electrode (30, see figs. 2-3 and 5, [0028]); and 
a rectifier element (41, fig. 4);
wherein the number of the first connecting electrode in the thermoelectric structure is one, and the number of the second connecting electrode in the thermoelectric structure is one (see annotated figs. 1 and 3 below).

    PNG
    media_image1.png
    712
    1213
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    1223
    media_image2.png
    Greyscale

A thermoelectric provides electrical energy according to a temperature difference between the first electrode layer and the second electrode layer in the thermoelectric structure ([0005-0007] and [0032]).

It would have been obvious to one skilled in the art at the time of the invention was made to have used metal for the conductive layers of first electrode layer and second electrode layers such that the first electrode layer is the first metal layer, the second electrode layer is the second metal layer and the third layer is the third metal layer, because Hayashi et al. explicitly suggests using metal for conductive material.  
Hayashi et al. does not teach the thermoelectric generator comprising a plurality of thermoelectric structures coupled in parallel by having the first metal line and the second metal line formed in the first metal layer and extending along a first direction to connect the first connecting electrode and the second electrode respectively such that the thermoelectric structures are arranged in the same line between the first and second metal lines, the first connecting electrode of each thermoelectric structures is directly connected to the first metal line, and the second connecting electrode of each of the thermoelectric structure is directly connected to the second metal line.
Toyoda et al. discloses electrically coupling a plurality of thermoelectric structures (or module units 106, or rows of thermoelectric materials 101 and 102, fig. 5) in parallel by using a first metal line (or metal line 105 on the right) and a second metal line (or metal line 105 on the left) formed in the first metal layer (or the metal layer of the bottom electrodes 104, see fig. 5)  and extending along a first direction (or vertical direction ) to connect the first connecting 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using a plurality of the thermoelectric structures of Hayashi et al. over the semiconductor substrate, because such modification would involve nothing more than a mere duplication of parts (or thermoelectric structures). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, it would have been obvious to one skilled in the art at the time the invention was made to have formed the first and second metal lines (31 and 30) in the first metal layer and extending along a first direction and directly connected to the first connecting electrode and the second connecting electrode of each thermoelectric structure to connect/couple the plurality of thermoelectric structures of Hayashi et al. in parallel as taught by Toyoda et al., because Toyoda et al. teaches such connection/coupling 
Hayashi et al. teaches using a rectifier element, but does not explicitly teach the rectifier element to be a rectifier bridge.
Hiller et al. teaches including a rectifier bridge coupled to the thermoelectric structure to provide a constant voltage polarity with minimal reduction in electrical power (see figs. 6A-B, [0029]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using a rectifier bridge as taught by Hiller et al., because Hayashi et al. explicitly suggests using a rectifier element and Hiller et al. teaches the rectifier bridge to provide a constant voltage polarity with minimal reduction in electrical power.
Hayashi et al. teaches the electric circuit (4, fig. 5) including a rectifier element (41, fig. 5).
Modified Hayashi et al. does not explicitly teach a first dielectric layer disposed on the semiconductor substrate, nor do they teach the circuit having the rectifier element of rectifier bridge being formed in the semiconductor substrate and below the thermoelectric structures, and separated from the thermoelectric structures by the first dielectric layer.
Xu et al. teaches including a first dielectric layer for passivation (e.g. protection, see passivation layer 122, fig. 14, [0062]) disposed on the supporting substrate (112, fig. 14). Xu et 
It would have been obvious to one skilled in the art at the time of the invention was made modify the thermoelectric generator of modified Hayashi et al. by including a first dielectric layer on the semiconductor substrate (or supporting substrate) for passivation as taught by Xu et al. In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have formed the circuit having rectifier element of rectifier bridge of modified Hayashi et al. in the semiconductor substrate and below the thermoelectric structures such that the circuit is arranged between the semiconductor substrate (or the supporting substrate) and the thermoelectric structures and separated from the thermoelectric structures by the first dielectric layer so as to directly supply power to the circuit on chip as taught by Xu et al. 
Hayashi et al. does not disclose the thermoelectric configuration having the first material of N-type dopant (24, [0029]) and the second material of P-type dopant (23, [0030]). Modified Hayashi et al. does not teach using the thermoelectric configuration having the first material is a thermoelectric material doped with an N-type dopant or a P-type dopant and the second material free of the thermoelectric material such as a metal material. It is noted that the limitation “the 
Takahashi discloses using the thermoelectric configuration having the first material is a thermoelectric material doped with an N-type dopant (see n-type semiconductor is employed for thermoelectric element 30 described in [0062] and fig. 17) and the second material is free of the thermoelectric material such as metal (see the connection 44 of connector C in fig. 17, wherein conventional metal is used for the connector as described in [0011]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using the thermoelectric configuration have the first material of N-type dopant and the second material of metal as taught by Takahashi et al., because Takahashi teaches such thermoelectric configuration would improve electrical reliability and free of a continuity failure ([0006]).

Regarding claims 12 and 14, modified Hayashi et al. discloses a thermoelectric generator as in claims 11 and 13 above, wherein Hiller et al. discloses the rectifier bridge provides an output voltage according to the electrical energy from the thermoelectric structure(s) (see claim 11 above, and figs. 6A-B Hiller et al.).

Regarding claim 22, modified Hayashi et al. discloses a thermoelectric generator as in claim 11 above, wherein Toyoda et al. shows the thermoelectric structures are arranged in a line disposed between the fourth electrode and the fifth electrode (105, see fig. 5). 

Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2014/0014154) in view of Hiller et al. (US 2004/0238022) and Xu et al. (US 2014/0026934), and further in view of Tuominen et al. (US 2002/0158342).
Regarding claim 18, Hayashi et al. discloses a thermoelectric generator comprising: 
a semiconductor substrate (1, fig. 3, [0068]);
a plurality of thermoelectric structures (23 and 24) coupled in series as a first line (see fig. 3), each comprising: 
a first electrode layer (21, fig. 3) disposed on the semiconductor substrate (1, fig. 3), comprising a first electrode (e.g. odd segments such as 1st and 3rd electrode segment) and a second electrode (e.g. even segments such as 2nd electrode segment);
a second dielectric layer (20, fig. 3) disposed on the first electrode layer (21);
a second electrode layer (22) disposed on the dielectric layer and comprising a third electrode;
a first materials (24 or 23) disposed in the dielectric layer (20) arranged between respective first electrode and the third electrode (or bottom electrode 21 and top electrode 22, see fig. 3); and
a second materials (23 or 24, respectively) disposed in the dielectric layer (20) and arranged between respective second electrode and third electrode (or the bottom electrode 21 and top electrode 22, see fig. 3); 
a fourth electrode (see annotated fig. 3 below) coupled to the first electrode of a first thermoelectric structure of the thermoelectric structures (see fig. 3, as 
a fifth electrode (see annotated fig. 3 below) coupled to the second electrode of a second thermoelectric structure of the thermoelectric structures (see fig. 3, as Hayashi et al. shows the electrodes and thermoelectric structures are coupled to each other),
a rectifier element (41, fig. 4) coupled to the thermoelectric (see figs. 2-4) through the fourth electrode and the fifth electrode (see figs. 2 and 4);
wherein the first material or the second material a thermoelectric material ([0029]);
wherein the thermoelectric structure provides electrical energy according to a temperature difference between the first electrode layer and the second electrode layer in the thermoelectric structure ([0005-0007] and [0032]); and
wherein the fourth and the fifth electrodes are disposed on the same side of the first line (or the bottom side, see annotated fig. 3 below).

    PNG
    media_image3.png
    669
    1148
    media_image3.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the invention was made to have used metal for the conductive layers of first electrode layer and second electrode layers such that the first electrode layer is the first metal layer and the second electrode layer is the second metal layer, because Hayashi et al. explicitly suggests using metal for conductive material.  
Hayashi et al. teaches using a rectifier element, but does not explicitly teach the rectifier element to be a rectifier bridge.
Hiller et al. teaches including a rectifier bridge coupled to the thermoelectric structure to provide a constant voltage polarity with minimal reduction in electrical power (see figs. 6A-B, [0029]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of Hayashi et al. by using a rectifier bridge as taught by Hiller et al., because Hayashi et al. explicitly suggests using a rectifier element and Hiller et al. teaches the rectifier bridge to provide a constant voltage polarity with minimal reduction in electrical power.
Hayashi et al. teaches the electric circuit (4, fig. 5) including a rectifier element (41, fig. 5).

Xu et al. teaches including a first dielectric layer for passivation (e.g. protection, see passivation layer 122, fig. 14, [0062]) disposed on the supporting substrate (112, fig. 14). Xu et al. also teaches integrating thermoelectric structures and a circuit by having the supporting substrate (112) to include a circuit (114) such that the circuit (114) is formed in the semiconductor substrate (112, see figs. 12-13 as Xu et al. shows the circuit 114 is formed to be imparted in the substrate in the steps of formation from fig. 12 to fig. 13) and below the thermoelectric structures (e.g. including thermoelectric elements/columns 103, 105, and the electrodes/wirings 106-107, figs. 12-14), [0042-0046]), between the substrate (112) and thermoelectric structures (103, 105 and 106-107) and separated from the thermoelectric structures (103, 105, 106-107) by the first dielectric layer (122, see fig. 14) so that the thermoelectric structures directly supplies power to the circuit-on-chip (see [0066]).
Modified Hayashi et al. does not teach each semiconductor (n or p type) to be a group of first or second materials arranged in rows and column coupled in parallel between the respective top and bottom electrodes, e.g. first and third electrodes for a first group of materials and second and third electrodes for a second group of materials, to form a first and a second array.
Tuominen et al. teaches each semiconductor (an n-type or a p-type leg, see fig. 9) is a group of first materials (or n or p type nanowires) or a group of a second materials (or p or n type 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric elements/legs (23 or 24) of Hayashi et al. by using a group of a plurality of first or second materials (or nanowires) arranged in rows and columns for each n-type or p-type element/leg to form a first and a second array as taught by Tuominen et al., because Tuominen et al. teaches such use of a group of first/second materials (or nanowires of n-type and p-type) would produce a thermoelectric device having high thermoelectric figures of merit ([0109]).
Regarding claim 19, modified Hayashi et al. discloses a thermoelectric generator as in claim 18 above, wherein Hayashi et al. discloses the thermoelectric structures are coupled in series by connecting the first electrode of one of the thermoelectric structures to the second electrode of the thermoelectric structure adjacent to the one of the thermoelectric structures (see fig. 1).
Regarding claim 20, modified Hayashi et al. discloses a thermoelectric generator as in claim 18 above, wherein Hiller et al. discloses the rectifier bridge provides an output voltage according to the electrical energy from the thermoelectric structures (see claim 18 above, and figs. 6A-B of Hiller et al.).

Regarding claim 23, modified Hayashi et al. discloses a thermoelectric generator as in claim 20 above, wherein Hayashi et al. discloses the thermoelectric generator comprising an energy storage device comprising a capacitor (see fig. 4). Hayashi et al. also teaches using a DC-
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-14, 16, 18-20, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues cited references do not teach the amendment as claimed.
However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726